■Martin, Judge,
delivered the opinion of the court:
This is an  appeal by the importer from a judgment of the United 'States Customs Court, Third Division, Appellate Term, 52 Cust. Ct. 642 (A.R.D.174), in which the Appellate Term affirmed the dismissal of appeals for reappraisement holding that they were prematurely filed, and thereby not lawfully filed under the provisions of section 501 of the Tariff Act of 1930 (19 USC 1501).
There is no controversy with reference to the facts. The merchandise is plywood imported from Japan. The reports of appraisement from the appraiser to the collector are dated November 10, 1960. There is no dispute that these reports were mailed on that day to appellant. However, appeals for reappraisement were filed on November 2 and 3,1960. The pertinent facts leading to the filing of the appeals on November 2 and 3 were summarized by the trial court as follows:
It appears from the official papers and other evidence of record that said appeals for reappraisement relate to several shipments of plywood, exported from Japan between January 25, 1960, and June 10, 1960, consigned to plaintiff for the account either of Thomason Plywood Corp. of Fayetteville, N.C., or United Plywood Co. of London, England. In mating entry of said shipments, plaintiff retained, as a consultant, one Edward C. Snead, a customhouse broker, who, for upwards of 32 years prior to 1959, held various positions in the customs service, including those of assistant collector of both Wilmington, N.C., and Charleston, S.C.; acting collector at Wilmington, and administrative officer with the Bureau of Customs.
In an affidavit, dated April 20, 1961, admitted in evidence as plaintiff’s exhibit 1, Mr. Snead recited the details of his actions with respect to the involved ■entries. He explained that, on or about October 29, 1960, plaintiff delivered to him a set of “Notice[s] of Probable Unpaid Duties or Taxes” (plaintiff’s •collective exhibit 2), in which plaintiff was advised that the values in the several ■cases would be advanced; and that 20 days would be allowed for the presentation ■of objections to the contemplated action.
On November 2, 1960, Mr. Snead discussed the entries in question with the appraiser of merchandise at Wilmington, with the object of seeking an extension of time beyond the 20 days allowed in the notices. He was, however, informed that appraisement had been completed on the same date the notices were issued, under authority of section 8.29(c) of the Customs Regulations, as amended.1 Thereupon, he conferred with the assistant collector of customs who “upheld the right of the Appraiser in this matter,” and “notified me in his official capacity that an appraisement had been made at the values set forth in writing on the ‘Notices of Probable Unpaid Duties or Taxes’, and he stated that I should advise the Wilmington Shipping Company to file appeals to reappraisement immediately.”
*91Thereupon Snead filed the notice of appeal on November 2 and 3.
In pursuing this appeal, appellant forwarded the affidavit of Mr. Snead to the assistant collector of customs in Wilmington, with whom Snead had discussed the matter, for the purpose of determining whether it correctly recited the above-stated events. The assistant collector, Mr. Townsend, replied by a letter, of record, that he believed the affidavit to be correct in all essential details, and that it was his personal opinion:
* * * that the conversations which took place between customs personnel and Mr. Snead on or about November 2, 1960, concerning the appraisement of the above mentioned entries did constitute personal delivery of notice of appraisement as contemplated under section 501 of the Tariff Act.
The pertinent section of the statute, section 501 of the Tariff Act of 1930, as amended, reads as follows:
The collector shall give written notice of appraisement to the consignee, his agent, or his attorney, if (1) the appraised value is higher than the entered value, or (2) a change in the classification of the merchandise results from the appraiser’s determination of value, or (3) in any ease, if the consignee, his agent, or his attorney requests such notice in writing before appraisement, setting forth a substantial reason for requesting the notice. The decision of the appraiser-, including all determinations entering into the same, shall be final and conclusive upon all parties unless a written appeal for a reappraisement is filed with or mailed to the United States Customs Court by the collector within sixty days after the date of the appraiser’s report, or filed by the consignee or his agent with the collector within thirty days after the date of personal delivery, or if mailed the date of mailing of written noice of appraisement to the consignee, his agent, or his attorney. Every such appeal shall be transmitted with the entry and the accompanying papers by the collector to the United States Customs Court.
It is appellant’s contention that appraiser’s notices of probable unpaid duties dated October 28, 1960 sent by the appraiser to appellant, coupled with the oral exchanges between appellant’s representative Snead and the assistant collector of customs, amounted to personal delivery of notice of appraisement within the meaning of section 501. Appellant maintains this position even though the collector subsequently sent to appellant a written notice of appraisement as required by section 501.
Congress has set forth a very precise procedure under section 501 of the Tariff Act of 1930 which must be followed in order to perfect appeals for reappraisement of imported merchandise. The issue here is whether that procedure has been followed in this instance.
We do not believe that the requirements of section 501 have been complied with here. First, the notices of probable unpaid duties are not the written notices of appraisement required under section 501, and second, the conversations between appellant’s representative and the customs officials are without legal effect. They cannot be substituted for the procedure set forth in section 501.
Furthermore, the appeals for reappraisement filed by appellant *92were premature since no notice of appraisement was legally transmitted by the collector to appellant until November 10, 1960. Therefore, on November 2 and 3 there was no legal appraisement from which to appeal.  Until the notice of appraisement is properly transmitted, the appraisement is not final and conclusive. The Customs Court had this to say about the situation:
The appraiser’s notices of probable unpaid duties do not constitute the collector’s notices of appraisement per se; but appellant claims that the collector adopted them as Ms written notices of appraisement and constituted them a personal delivery of written notices of appraisement by Ms statement to Mr. Snead. According to the record, the assistant collector stated orally to Mr. Snead that appraisement had been made at the values set forth in the notices of probable unpaid duties, and also stated that, in his opinion, this conversation about appraisement constituted personal delivery of the statutory written notice. Since the statute provides definitely for a written notice of appraisement, the written notice of probable unpaid duties, plus such conversations, or oral notice, does not satisfy the statutory requirement. Smith v. School Dist. No. 18, Pondera County, 115 Mont. 102, 139 P. 2d 518; 66 CJS, section 16.
In view of the fact that no written notices of appraisement were delivered to appellant’s agent, either personally or by mail, prior to November 10, 1960, these appeals were filed prior to the commencement of the statutory period of 30 days within which, and only within which, appeals may be filed.
It is obvious that the requirements of section 501 were not followed in this case and, therefore, the judgment of the Customs Court is affirmed.
WoRley, C.J., did not sit but is participating by agreement of counsel.

 Section 8.29(c), Customs Regulations, as amended :
If the examiner believes that the entered rate or value of any merchandise is too low, or if he finds that the quantity imported exceeds the entered quantity, and the estimated aggregate of the increase in duties in the shipment exceeds $15, he shall promptly notify the importer of record on every shipment, on such form as may be appropriate at the port, and specify the nature of the difference on the notice. The report of appraisement shall not he withheld unless in the judgment of the appraiser there are compelling reasons that would warrant such action, [Emphasis ours. ]